UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1929


DHARMESH VINODRAI MEHTA; RENU DHARMESH MEHTA,

                Debtors - Appellants,

          v.

SANJIV D. SHAH; KAMINI S. SHAH,

                Creditors - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.        Anthony J. Trenga,
District Judge. (1:14-cv-00025-AJT-TCB; 12-11061-BFK)


Submitted:   February 27, 2015            Decided:   March 9, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dharmesh Vinodrai Mehta, Renu Dharmesh Mehta, Appellants Pro Se.
Marc Allan Busman, BUSMAN & BUSMAN, PC, Fairfax Station,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dharmesh Vinodrai Mehta and Renu Dharmesh Mehta appeal the

district court’s order affirming the bankruptcy court’s order

denying a discharge in their underlying Chapter 7 proceeding.

We   have    reviewed    the   record   and    find   no    reversible       error.

Accordingly,     we   affirm   for   the    reasons   stated     by    the   courts

below.      Mehta v. Shah, No. 1:14-cv-00025-AJT-TCB (E.D. Va. Aug.

15, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the    materials

before   this    court   and   argument     would   not    aid   the   decisional

process.

                                                                         AFFIRMED




                                        2